Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-20 are pending.
Claim 1, 2, 10, 15, 16, 17, and 19, are amended.
Claim 1-20 are rejected

Response to Arguments
Applicant’s arguments, see reply, filed 9/15/2021, with respect to1, 3, 4,5,6,17,18, 20 have been fully considered and are persuasive.  The non-final rejection issued on 6/15/2021 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4,5,6,17,18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US-PG-PUB 2019/0075154 A1) and in view of White et al. (2012/0137201 A1) in view of Lopez et al. (US-PG-PUB 2018/0113746 A1).



    PNG
    media_image1.png
    590
    421
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    774
    542
    media_image2.png
    Greyscale



The 2nd reference White et al. (US-PG-PUB 2012/0137201 A1) is about predictive web browsing and is shown in fig. 2

    PNG
    media_image3.png
    731
    533
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    347
    448
    media_image4.png
    Greyscale
 












As to claim 1. Zhang teaches A method for implementing of relevant code segments in a service mesh environment (Zhang [0044] early instantiation of cloud function and [0042] made of micro service i.e. mesh environment see also [0053]) comprising: 
snooping at least one identifier from one or more response packets generated by an execution of a code segment from a plurality of code segments having a preferred execution sequence (Zhang [0063] instantiation of FCG i.e. code function based on URI i.e. identifier), wherein the at least one identifier at least identifies a next code segment in the preferred execution sequence (looking at applicant specification [0007] function as service is organized in queue or chain i.e. an execution order based on this Zhang teaches  [0063] URI which identified function graph  and execution or invocation  of micro-code) ; 
in response to snooping the at least one identifier and prior to receiving a request to instantiate the next code segment(Examiner notes that this limitations is described in [0031][0035][0039] based on the information retrieved from snooped uniform resource identifier, the network proxy identifies, locates and invoke the function code ahead of receiving client request and Zhang [0074] In order to reduce latency associated with execution of the cloud functions i.e. function as a service, a warm start technique may be utilized. This may include instantiating a container and loading the function image for a cloud function into the container prior to receiving a request to invoke (execute) the cloud function see also [0044]) preemptively instantiating the next code segment in the preferred execution sequence (Zhang [0074] In order to reduce latency associated with execution of the cloud functions i.e. function as a service, a warm start technique may be utilized. This may include instantiating a container and loading the function image for a cloud function into the container prior to receiving a request to invoke (execute) the cloud function see also [0044]) wherein 
an initial code segment from the plurality code segments is instantiated in response to a trigger (Zhang [0044] triggering of cloud function and a cloud function being executed i.e. including initial code segment based on a request i.e. a trigger).
Although Zhang teaches parsing one or more packets, it does not teach snooping one or more response packets,
	However White from a similar field of endeavor teaches snooping one or more response packet (White fig. 2 http response from web to client being parsed or analyzed see also [0029]-[0037]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of white and the teaching of Zhang to use packet inspection to inspect a response to a request in order to instantiate future action. Because White teaches a method of providing relevant next click to investigating an interaction between client and server in order to improve the browsing experience (White [0011]).
The combination of Zhang and White does not teach automatic instantiation, preemptively instantiating the next code segment
However Lopez preemptively instantiating the next code segment (looking at applicant specification [0014] automatic invocation of software code which is what the invention is about whereas code or service are executed without request from user and next code to be executed is learned using URI therefore Lopez [0067] an execution schedule allowing to identify which software services to execute in what order and [0070] input data specified in URI based on which an order or timing determined by execution schedule using execution of preceding software services  and [0070] [0073] execution can take place in an automated way without user interaction or request see also [0095]) automatic instantiation(Lopez [0002] automatic orchestration).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lopez and the combined teaching of Zhang and White to use a machine learning system in order to learn about the next request. Because Lopez teaches a method for automatic instantiation of code segment based on a single request thus providing for a more efficient system (Lopez [0010] [0011]).

As to claim 3. The combination of Zhang, White and Lopez teaches all the limitations of claim 1,
	The combination of Zhang, White does not teach wherein the trigger comprise a destined request to the initial code segment
However Lopez from a similar field of endeavor teaches wherein the trigger comprise a destined request to the initial code segment (Lopez fig. 1 a query being received and received query being parse from which the metadata path is being extracted and the path represent the multiple software service or micro-service and [0079] a query being parse from which a traversal path is extracted and the traversal path represent the execution path of the software services).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lopez and the (Lopez [0010] [0011]).

As to claim 4. The combination of Zhang, White and Lopez teaches all the limitations of claim 1,
	The combination of Zhang, White does not teach wherein the trigger corresponds to an interesting packet or a request for a specific function
However Lopez from a similar field of endeavor teaches wherein the trigger corresponds to an interesting packet or a request for a specific function (Lopez fig. 1 a query being received and received query being parse from which the metadata path is being extracted and the path represent the multiple software service or micro-service and [0079] a query being parse from which a traversal path is extracted and the traversal path represent the execution path of the software services and [0031] request).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lopez and the combined teaching of Zhang and Denoual to use a machine learning system in order to learn about the next request. Because Lopez teaches a method for automatic instantiation of code segment based on a single request thus providing for a more efficient system (Lopez [0010] [0011]).

As to claim 5. The combination of Zhang, White and Lopez teaches all the limitations of claim 1,
	Zhang teaches wherein the trigger corresponds to a scheduled task, web request (Zhang [0059] http request) queue message or a manual invocation.

As to claim 6.    The combination of Zhang, White and Lopez teaches all the limitations of claim 1,
Zhang teaches wherein the at least one identifier is a Uniform Resource Identifier filed of the one or more response packets (Zhang [0059] URI)

As to claim 7. The combination of Zhang, White and Lopez teaches all the limitations of claim 1,
The combination of Zhang, White does not teach wherein each code segment corresponds to a service and the plurality of code segments having a preferred execution order corresponds to a service chain
However Lopez from a similar field of endeavor teaches  wherein each code segment corresponds to a service and the plurality of code segments having a preferred execution order corresponds to a service chain (Lopez [0053] an order determined by the traversal path).

As to claim 8.    The combination of Zhang, White and Lopez teaches all the limitations of claim 1,
 (Zhang fig. 3 serverless 310).

As to claim 9.    The combination of Zhang, White and Lopez teaches all the limitations of claim 8,
	Zhang teaches wherein the Serverless computing architecture is implemented within a service mesh (Zhang fig. 3 serverless 310)

As to claim 17.    Zhang teaches a non-transitory computer-readable medium comprising computer executable instructions stored thereon (Zhang fig. 11, 1101,1104 memory and processor and see also [0104]) the instructions when executed are effective to cause a computer to comprising:
snoop at least one identifier from one or more response packets generated by an execution of a code segment from a plurality of code segments having a preferred execution sequence (Zhang [0063] instantiation of FCG i.e. code function based on URI i.e. identifier), wherein the at least one identifier at least identifies a next code segment in the preferred execution sequence (looking at applicant specification [0007] function as service is organized in queue or chain i.e. an execution order based on this Zhang teaches  [0063] URI which identified function graph  and execution or invocation  of micro-code) ; 
in response to snooping the at least one identifier and prior to receiving a request to instantiate the next code segment(Examiner notes that this limitations is described in [0031][0035][0039] based on the information retrieved from snooped uniform resource identifier, the network proxy identifies, locates and invoke the function code ahead of receiving client request and Zhang [0074] In order to reduce latency associated with execution of the cloud functions i.e. function as a service, a warm start technique may be utilized. This may include instantiating a container and loading the function image for a cloud function into the container prior to receiving a request to invoke (execute) the cloud function see also [0044]) preemptively instantiating the next code segment in the preferred execution sequence (Zhang [0074] In order to reduce latency associated with execution of the cloud functions i.e. function as a service, a warm start technique may be utilized. This may include instantiating a container and loading the function image for a cloud function into the container prior to receiving a request to invoke (execute) the cloud function see also [0044]) wherein 
an initial code segment from the plurality code segments is instantiated in response to a trigger (Zhang [0044] triggering of cloud function and a cloud function being executed i.e. including initial code segment based on a request i.e. a trigger).
Although Zhang teaches parsing one or more packets, it does not teach snooping one or more response packets,
	However White from a similar field of endeavor teaches snooping one or more response packet (White fig. 2 http response from web to client being parsed or analyzed see also [0029]-[0037]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of white and the teaching of Zhang to use packet inspection to inspect a response to a request in order to (White [0011]).
The combination of Zhang and White does not teach automatic instantiation, preemptively instantiating the next code segment
However Lopez preemptively instantiating the next code segment (looking at applicant specification [0014] automatic invocation of software code which is what the invention is about whereas code or service are executed without request from user and next code to be executed is learned using URI therefore Lopez [0067] an execution schedule allowing to identify which software services to execute in what order and [0070] input data specified in URI based on which an order or timing determined by execution schedule using execution of preceding software services  and [0070] [0073] execution can take place in an automated way without user interaction or request see also [0095]) automatic instantiation(Lopez [0002] automatic orchestration).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lopez and the combined teaching of Zhang and White to use a machine learning system in order to learn about the next request. Because Lopez teaches a method for automatic instantiation of code segment based on a single request thus providing for a more efficient system (Lopez [0010] [0011]).

As to claim 18. The combination of Zhang, White and Lopez teaches all the limitations of claim 17,
(Zhang [0059] URI)

As to claim 20.    The combination of Zhang, White and Lopez teaches all the limitations of claim 10,
	Zhang teaches wherein the trigger corresponds to a scheduled task, web request (Zhang [0059] http request) queue message or a manual invocation.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US-PG-PUB 2019/0075154 A1) and in view of White et al. (2012/0137201 A1) in view of Lopez et al. (US-PG-PUB 2018/0113746 A1) and in view of Stickle et al (US-PG-PUB 10304349 B1) hereinafter Stickle.

As to claim 2. The combination of Zhang, White and Lopez teaches all the limitations of claim 1,
The combination of Zhang, White and Lopez does not teach wherein the plurality code segments associated with the preferred execution sequence corresponds to a plurality of micro tasks involved in executing a macro task
However Stickle from a similar field of endeavor teaches wherein the plurality code segments associated with the preferred execution sequence corresponds to a plurality of micro tasks involved in executing a macro task (Stickle col. 10 lines 18-27 a macro task divided into multiple sub-tasks)
(Stickle col. 2 lines 51-58). 

Claim 10, 11,12,13,14,15,16,19 is/are rejected under 35 U.S.C. 103 as being unpatentable Zhang et al. (US-PG-PUB 2019/0075154 A1) and in view of White et al. (2012/0137201 A1) and in view of Lawson et al. (US-PG-PUB 2016/0112475 A1).

As to claim 10. Zhang teaches a method for improving response time of a service mesh (Zhang [0042] micro service and [0074] a warm start technique aiming at reducing latency), comprising 
an initial code segment from the plurality code segments is instantiated in response to a trigger (Zhang [0075] based on a request i.e. a trigger an initial state based on which cloud function is invoke and first state associated with first cloud function) 
preemptively instantiating a next code segments identified based on a snooping at least one identifier from of one or more response packets generated from an execution of a preceding code segment (Examiner notes that this limitations is described in [0031][0035][0039] based on the information retrieved from snooped uniform resource identifier, the network proxy identifies, locates and invoke the function code ahead of receiving client request and Zhang [0074] In order to reduce latency associated with execution of the cloud functions i.e. function as a service, a warm start technique may be utilized.  This may include instantiating a container and loading the function image for a cloud function into the container prior to receiving a request to invoke (execute) the cloud function.[0042]-[0044]   Function graphs (i.e. represent the different state or cloud hosted functions to go from A to D) orchestrate cloud-hosted functions into a coordinated micro-service application based on URI or URL [0059]  Function graphs represent a state machine model driven by events from a wide variety of sources that control the execution of the cloud-hosted functions in a prescribed manner. Function graphs permit a user to arrange cloud-hosted functions to execute in sequence and see also [0005]).
	Although Zhang teaches parsing one or more packets, it does not teach snooping at least one identifier from one or more response packets wherein the at least one identifier at least identifies a next code segment in the preferred execution sequence
                However White from a similar field of endeavor teaches teach snooping at least one identifier from one or more response packets (White fig. 2 http response from web to client being parsed or analyzed see also [0029]-[0037]), wherein the at least one identifier at least identifies a next code segment in the preferred execution sequence (White fig. 2 http response from web to client being parsed or analyzed see also [0029]-[0037]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of white and the teaching of Zhang to use packet inspection to inspect a response to a request in order to (White [0011]).
The combination of Zhang and White does not teach repeating the snooping and the instantiating operations for each code segment, following a triggered execution of an initial code segment, for a plurality of code segments having a preferred execution sequence,
However Lawson from a similar field of endeavor teaches teach repeating the snooping and the instantiating operations for each code segment following a triggered execution of an initial code segment a plurality of code segments (Lawson fig.24 [0297] execution of micro-service based on URI and [0298] multiple micro-service being executed based on URI of a callback i.e. response which was inspected),
                Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lawson and the combined teaching of Zhang and White to use outcome of URI inspection in order to execute multiple micro service. Because Lawson teaches a uniform platform in order to provide micro-services communication platform (Lawson [0003]).

As to claim 11.    The combination of Zhang, White teaches all the limitations of claim 10,
The combination of Zhang, White does not teach wherein the at least one identifier is a Uniform Resource Identifier filed of the one or more response packets
 (Lawson [0298] multiple micro-service being executed based on URI of a callback i.e. response which was inspected),
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lawson and the combined teaching of Zhang, White to use outcome of URI inspection in order to execute multiple micro service. Because Lawson teaches a uniform platform in order to provide micro-services communication platform (Lawson [0003]).

As to claim 12.    The combination of Zhang, White teaches all the limitations of claim 10,
The combination of Zhang, White does not teach wherein each code segments corresponds to a service code and the plurality of code segments having a preferred execution sequence corresponds to a service chain
However and Lawson from a similar field of endeavor teaches wherein each code segments corresponds to a service code and the plurality of code segments having a preferred execution sequence corresponds to a service chain (Lawson [0076] a micro service queue)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lawson and the combined teaching of Zhang, White to use outcome of URI inspection in order to (Lawson [0003]).

As to claim13 The combination of Zhang, White and Lawson teaches all the limitations of claim 12, 
Zhang teaches wherein the service chain is implemented in accordance to a Serverless model (Zhang fig. 3, 310 serverless engine).

As to claim 14. The combination of Zhang, White and Lawson teaches all the limitations of claim 10,
Zhang teaches wherein the triggered execution of an initial code segment is caused by a destined request to the initial code segment (Zhang [0065] FG activated into an initial state based on a first request and [0062] event that cause FG activation can be a http request).

As to claim 15. The combination of Zhang, White and Lawson teaches all the limitations of claim 10,
Zhang teaches wherein the triggered execution of an initial code segment is caused by a detection of an interesting packet or a request for a specific function(Zhang [0065] FG activated into an initial state based on a first request and [0062] event that cause FG activation can be a http request).

As to claim 16. The combination of Zhang, White and Lawson teaches all the limitations of claim 10,
Zhang teaches wherein the triggered execution of an initial code segment is caused by any one of a scheduled task, a web request, a queue message or a manual invocation (Zhang [0062] event that cause FG activation can be a http request i.e. a web request).

As to claim 19. The combination of Zhang, White teaches all the limitations of claim 17,
The combination of Zhang, White does not teach wherein each code segments corresponds to a service code and the plurality of code segments having a preferred execution sequence corresponds to a service chain
However and Lawson from a similar field of endeavor teaches wherein each code segments corresponds to a service code and the plurality of code segments having a preferred execution sequence corresponds to a service chain (Lawson [0076] a micro service queue).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lawson and the combined teaching of Zhang, White to use outcome of URI inspection in order to execute multiple micro service. Because Lawson teaches a uniform platform in order to provide micro-services communication platform (Lawson [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Struttmann et al. (US-PG-PUB 2018/0205552 A1)
Goldfarb et al. (US-PG-PUB 2017/0364698 A1)
Natanzon (US-PG-PUB 2019/0332781 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/VOSTER PREVAL/           Examiner, Art Unit 2412      

/CHARLES C JIANG/           Supervisory Patent Examiner, Art Unit 2412